Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - May 24, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-10 2Q-10 3Q-10 4Q-10 A E E E This fleet status report contains information on contracts and letters of intent with our customers.Letters of intent are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects, letters of intent, contract awards, revenues and dayrates related to letters of intent or contract awards. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (6) Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 10/15/2009 - In-transit & acceptance testing Shell 10/16/2009 5/27/2010 424-426 54 3 US GOM Shell 5/28/2010 2/17/2014 446-448 Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Noble Energy 11/16/2009 11/15/2011 604-606 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko 4/25/2008 3/08/2011 439-441 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/02/2009 3/01/2011 504-506 4 Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Marathon 2/17/2010 7/16/2010 374-376 6 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 2 US GOM LLOG 6/25/2010 6/24/2011 334-336 U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Shipyard 9/17/2009 - Cold Stacked. 54 37 92 92 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Shipyard 6/10/2009 - Cold Stacked. 54 37 92 92 Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 3/18/2010 6/17/2010 109-111 This contract commenced 6/18/2008.This contract reprices every three months based on an index of jackup rates in seven international regions.On 3/18/2010, the contract repriced at a new dayrate of $109k-$111k.We have received a letter requesting a contract extension which, subject to agreement on dayrate, would extend the contract to 11/10/2010. 8 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 1/01/2010 6/03/2010 127-129 Received contract extension.We have received a letter requesting a direct assignment which, subject to agreement on dayrate, would extend the date to 8/15/2010. Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 3/31/2010 6/22/2010 104-106 We have received a contract extension on Part 3 which extends the contract from 3/31/2010 to 6/22/2010 at a dayrate of $104k-$106k.Additionally, we have received a letter requesting a direct assignment which, subject to agreement on dayrate, would extend the date to 8/31/2010. Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 Bay of Campeche Pemex 4/15/2010 7/25/2010 84-86 Received contract extension. Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 We have received a letter requesting a contract extension which, subject to agreement on dayrate, would extend the contract to 12/19/2010. 1 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 3/21/2010 6/17/2010 84-86 Received contract extension to 6/17/2010.We have received a letter requesting a contract extension which, subject to agreement on dayrate, would extend the contract to 9/18/2010. 10 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 3/18/2010 5/29/2010 84-86 This contract commenced 6/18/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.On 3/18/2010, the contract repriced at a new dayrate of $84k-$86k.We have received a letter requesting a direct assignment which, subject to agreement on dayrate, would extend the date to 10/18/2010. Noble Sam Noble Levingston Class 111-C 300’-IC Bay of Campeche Pemex 3/22/2010 9/19/2010 84-86 Received contract extension. 10 Noble Roy Butler F&G L- 1982/1998 250’-IC (f) Bay of Campeche Pemex 3/06/2009 4/23/2010 167-169 We have received a letter requesting an extension which, subject to agreement on dayrate, would extend the contract to 7/18/2010. Bay of Campeche Pemex 4/24/2010 7/18/2010 59-61 Received contract extension. Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 1/13/2010 4/12/2010 76-78 This contract commenced 7/13/2008.The contract reprices every three months based on an index of jackup rates in seven international regions. On 1/13/2010, the contract repriced at a dayrate of $76k-$78k. 21 Bay of Campeche Pemex 4/13/2010 8/25/2010 67-69 On 4/13/2010, the contract repriced at a dayrate of $67k-$69k.The next date on which the contract is expected to reprice is 7/13/2010. Noble Tom Jobe MLT Class 82-SD-C 250’-IC Bay of Campeche Pemex 2/07/2010 5/06/2010 78-80 This contract commenced 8/07/2008.The contract reprices every three months based on an index of jackup rates in seven international regions. On 2/07/2010, the contract repriced at a new dayrate of $78k-$80k. Bay of Campeche Pemex 5/07/2010 12/06/2011 77-79 On 5/07/2010, the contract repriced at a new dayrate of $77k-$79k.The next date on which the contract is expected to reprice is 8/07/2010. 2 10 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex 3/02/2010 3/02/2011 78-80 This contract commenced on 3/02/2009.The contract reprices every three months based on an index of jackup rates in seven international regions.On 3/02/2010, the contract repriced at a new dayrate of $78k-$80k.The next date on which the contract is expected to reprice is 6/02/2010 at a new dayrate of $76k-$78k. 1 10 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 3 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - May 24, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-10 2Q-10 3Q-10 4Q-10 A E E E This fleet status report contains information on contracts and letters of intent with our customers.Letters of intent are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects, letters of intent, contract awards, revenues and dayrates related to letters of intent or contract awards. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. Brazil Semisubmersibles (3) (c ) Noble Dave Beard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Brazil Petrobras 3/19/2010 3/18/2015 219-221 Eligible for a maximum 15% bonus. 18 Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 9,200'-DP Brazil Petrobras 11/04/2009 11/03/2014 427-429 Eligible for a maximum 15% performance bonus. 2 Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/17/2010 113-115 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 10/18/2010 10/17/2015 269-271 Eligible for a maximum of 10% performance bonus. Brazil Drillships (3) (c ) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras 3/15/2010 2/21/2012 346-348 Eligible for a maximum of 15% performance bonus. 47 8 Brazil Petrobras 2/22/2012 10/19/2012 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 10/20/2012 8/12/2016 346-348 Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 6/27/2009 3/07/2011 300-302 Eligible for a maximum of 15% performance bonus. 40 Brazil Petrobras 3/08/2011 11/03/2011 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 11/04/2011 1/23/2016 300-302 Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 5/21/2009 2/11/2013 289-291 Eligible for a maximum of 15% performance bonus. 1 Brazil Petrobras 2/12/2013 10/10/2013 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 10/11/2013 8/14/2015 289-291 Eligible for a maximum of 15% performance bonus. North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Centrica/Maersk 6/30/2009 6/29/2010 379-381 United Kingdom Centrica/Maersk 6/30/2010 10/14/2010 246-248 Plus a one well priced option; estimated time to completewell is +/- 60 days. 4 North Sea/Mediterranean Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 Libya ExxonMobil 4/18/2009 4/17/2012 536-538 Uplift in dayrate for operations in Libya from contract dayrate of $505k-$507k per day included. Upgrades, repairs, and inspections between wells. 26 7 North Sea Jackups (9) Noble Hans Deul F&G JU-2000E 400'-IC Netherlands Shell 2/06/2009 2/05/2011 127-129 Noble Scott Marks F&G JU-2000E 400'-IC United Kingdom Centrica 9/07/2009 9/06/2011 212-214 Dayrate includes cost escalation adjustments. Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Centrica 9/15/2009 9/14/2010 211-213 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Total 12/03/2009 6/03/2011 111-113 Plus a six month priced option. Noble Byron Welliver CFEM T-2005-C 300’-IC United Kingdom ATP 3/03/2010 08/03/2010 85-87 Noble Lynda Bossler MSC/CJ-46 250’-IC Netherlands Cirrus Energy 4/01/2010 8/15/2010 88-90 Plus two +/- 60 day priced options. Noble Piet van Ede MSC/CJ-46 250’-IC Netherlands Gaz de France 2/23/2010 10/15/2010 108-110 Two well extension; should enter the shipyard on 7/15/2010 for 30 days at zero dayrate. 30 Noble Ronald Hoope MSC/CJ-46 250’-IC Netherlands Gaz de France 2/23/2010 8/15/2010 92-94 Plus two priced option wells; estimated time to complete each well is +/- 60 days. Noble George Sauvageau NAM Nedlloyd-C 250’-IC Netherlands Wintershall 1/01/2010 12/31/2010 117-119 West Africa Jackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 3/26/2010 5/24/2010 84-86 Nigeria Exxon Mobile
